Exhibit 10.62
 
SECOND AMENDMENT TO
SECURITIES PURCHASE AGREEMENT


This Second Amendment to Securities Purchase Agreement, dated as of August 3,
2015 (this “Amendment”), is entered into by and among Guardian 8 Corporation, a
Nevada corporation (the “Company”), Guardian 8 Holdings, a Nevada corporation
(“Parent”), and the investors listed on the signatory pages hereto (each
individually, a “Buyer”, and collectively the “Buyers”).


RECITALS:


A. The Company and the Buyers entered into that certain Securities Purchase
Agreement (the “Agreement”) dated May 27, 2014, and other Transaction Documents,
whereby Parent agreed to sell to Buyers, and Buyers agreed to purchase from
Parent, $7,000,000 of convertible senior secured Debentures.


B. On or about March 27, 2015, Buyers holding in excess of 65% of the
outstanding Debentures consented to amend the Agreement and other Transaction
Documents to (i) allow for up to an additional $5,000,000 of Debentures to be
issued by Parent pursuant to the Agreement, (ii) reduce the Debenture Conversion
Share price and Warrant Share price to $0.25, and (iii) otherwise conform the
Agreement and other Transaction Documents to reflect the intentions of the
resolutions made by the Buyers.

 
C. Effective June 2, 2015, Buyers holding in excess of 65% of the outstanding
Debentures consented to amend certain terms of the Agreement, Debentures and
other Transaction Documents to (i) extend the Maturity Date of the Debentures to
July 31, 2016, (ii) allow for the payment of Interest under the Debentures to be
made in restricted shares of Parent’s Common Stock, (iii) reduce the Debenture
Conversion Share price to $0.075, (iv) reduce the Warrant Share price to $0.10,
and (v) reduce the price per share relating to Forced Conversion Conditions to
$0.20 as relates to all Forced Conversions set forth in the Debenture
Agreements.


D. On or about June 2, 2015, the Parent sold $625,000 in additional Debentures.
 
E. The parties to this Amendment wish to amend certain terms of the Agreement,
Debentures and other Transaction Documents to allow for the Parent to (i) raise
up to $1,000,000 in unsecured debt, in addition to continuing to seek investors
to purchase additional Debentures, and (ii) extend the time for the Parent and
Company to offer Debentures through September 30, 2015.


F. Section 9(e) of the Agreement, as amended, requires Parent to receive the
consent of the Majority Holders of the aggregate number of Registrable
Securities issued pursuant to the Agreement and other Transaction Documents.


G. This Amendment shall become effective upon receipt of signatures from a
minimum of the Majority Holders.
 
 
1

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the premises and mutual promises set forth
herein, the parties, intending to be legally bound, agree as follows:


1. Definitions. For the purposes of this Amendment, all capitalized terms used
in this Amendment that are not defined herein shall have the meanings ascribed
to such terms in the Agreement and other Transaction Documents.


2. Amendments to Agreement. The Buyers hereby consent to amending the Agreement
and Debentures to allow for the Parent to incur up to $1,000,000 in unsecured
debt, in the form substantially similar to those set forth in the Non-Binding
Term Sheet attached hereto as Appendix A.
 
3. Extension of Offering Expiration Date. The Buyers hereby consent to the
Parent and Company continuing to offer and sale up to the remaining Debentures
through September 30, 2015.
 
4. Enforceable Documents. Except as modified herein, the parties agree that all
terms and conditions of the Agreement and other Transaction Documents are and
shall remain in full force and effect.
 
5. Severability. If any provision of this Amendment is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Amendment will remain in full force and effect. Any provision of this
Amendment held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
6. Applicable Law. This Amendment shall be governed by, construed and enforced
in accordance with the laws of the State of New York, without regard to the
conflicts of laws principles.
 
7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Amendment and all of
which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Amendment and of signature pages by
facsimile or electronic transmission shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or electronically shall be deemed to be their original signatures for
all purposes.
 
8. Effective Date. This Amendment shall be effective upon receipt of signatures
from the Majority Holders.






SIGNATURE PAGES TO FOLLOW
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
Company, Parent and Buyers hereto as of the date first herein above written.


PARENT:
 
GUARDIAN 8 HOLDINGS,
a Nevada corporation


By: /s/ C. Stephen Cochennet                             
       C. Stephen Cochennet, CEO/President
 
COMPANY:
 
GUARDIAN 8 CORPORATION,
a Nevada corporation


By: /s/ C. Stephen Cochennet                              
       C. Stephen Cochennet, CEO/President




 
Buyers Signature Pages to Follow
 
 
3

--------------------------------------------------------------------------------

 
 
Buyers:
 

/s/ C. Stephen Cochennet                       /s/ James G.
Miller                                             C. Stephen Cochennet James G.
Miller ($330,000 = 4.60%) ($50,000 = 0.70%)

 
 
/s/ Kyle Edwards                                    
Kyle Edwards
($10,000 = 0.14%)




/s/ Jim Nolton                                             
Jim Nolton for Nolton Enterprises
($20,372.60 = 0.28%)




/s/ William Clough                                  
William Clough
($10,000 = 0.14%)








(Additional signatures to follow)


 
4

--------------------------------------------------------------------------------

 
 

Wolverine Flagship Fund Trading Limited Pinnacle Family Office Investments, L.P.
($1,270,000 = 17.68%) ($962,500 = 13.40%)     By: /s/ Michael
Adamski                        By: /s/ Barry M.
Kitt                                             Name: Michael
Adamski                          Name: Barry M.
Kitt                                              Title: Chief Legal
Officer                          Title: Manager, Pinnacle Family Office         
  L.L.C. the General Partner of Pinnacle            
Family Office Investments, L.P. dba             
  Pinnacle III Investments                                 

 
 

CK Management, LLC  Atlas Allocation Fund, L.P.  ($1,000,000 = 13.92%)
($1,000,000 = 13.92%)     By: /s/ Cary Luskin                                 
By: /s/ Robert H. Alpert                                       Name: Cary
Luskin                                   Name: Robert H.
Alpert                                        Title:
Manager                                           Title: President of
GP                                       

 



Calm Waters Partnership  Hard 4 Holdings LLC ($500,000 = 6.96%) ($250,000 =
3.48%)     By: /s/ Richard S. Strong                         By: /s/ Reid S.
Walker                                           Name: Richard S.
Strong                          Name: Reid S.
Walker                                           Title: Managing
Partner                          Title: Managing
Member                                

 

Brett Luskin
($50,000 = 0.70%)


/s/ Brett Luskin                                       
                                                      
 
 

Taylor Luskin Cary Luskin ($50,000 = 0.70%) ($50,000 = 0.70%)     /s/ Taylor
Luskin                                      /s/ Cary
Luskin                                                 

 
 
(Additional signatures to follow)


 
5

--------------------------------------------------------------------------------

 
 
Sandor Capital Master Fund
 
($200,000 = 2.78%)
      By: /s/ John S. Lemak                                     Name: John S.
Lemak                                     Title: General
Partner                                          Vestal Venture Capital  
($80,000 = 1.11%)       By: /s/ Allan R. Lyons                                  
Name: Allan R. Lyons                                    Title: Managing Member
of the                 Managing GP                                        JSL
Kids Partners First Bank & Trust as custodian of the ($50,000 = 0.70%)  Ronald
L. Chez IRA   ($200,000 = 2.78%)     By: /s/ John S.
Lemak                              By: /s/ Karen L.
Rose                                            Name: John S.
Lemak                               Name: Karen L.
Rose                                            Title: General
Partner                                Title: Vice President & Trust
Officer                      
Kent and Lisa Renae Nelson
 
($10,000 = 0.14%)
      /s/ Kent Nelson                                              /s/ Lisa
Renae Nelson                               

 
 
 
6

--------------------------------------------------------------------------------

 